DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 depends upon claim 21; however, claim 21 is currently cancelled. Furthermore, claim 22 recites the limitation " The method..." in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is deemed indefinite.

Claim 27 depends upon claim 26; however, claim 26 is currently cancelled. Furthermore, claim 22 recites the limitation "The medical code event tracking and generating device..." in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the claim is deemed indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19-20, 22-23, 27-29, and 31-33  are rejected under 35 U.S.C. 103 as being unpatentable over Ghanbari et al. (US 20130085771 A1) in view of Johnson et al. (US 20130325508 A1) and Abou-Hawili (US 20170004261 A1).

Regarding claim 15, Johnson discloses a method of tracking and generating information regarding a medical code event associated with a patient at a medical facility, comprising the steps of: 
receiving, at a code event device (terminal 14) comprising a housing ([0063] A terminal 14 may be designed to fit comfortably in one hand of a user. [0063]-[0075] discloses the components of the termial 14. Therefore, it is inherent that the terminal 14 comprises a housing.), one or more electronic display elements ([0063] he terminal includes a touchscreen display), a processor ([0066] The terminal 14 may also include a microcontroller such as a processor. [0076] FIG. 3 is a block diagram illustrating one embodiment of a plurality of modules for implementation at the microcontroller 82. As will be appreciated by one skilled in the art, the following described modules may be implemented in conjunction with processors and storage devices in addition to or in place of the microcontroller 82. In some embodiments, microcontroller 82 may be a component of the terminal 14 illustrated in FIG. 1.), an audio output device ([0073] The terminal 14 may also include one or more audio indicators, such as a piezo speaker and driver), a memory ([0067] The terminal 14 may also include a memory), a communication interface ([0068] The terminal 14 may also include a plurality of interfaces for communication with a plurality of peripheral devices.), and machine-readable code stored in said memory and executable by said processor ([0067] The terminal 14 may also include a memory. The memory may be random access memory (RAM) or flash memory or other types of memory as are known in the art. The memory may be configured to store program and application data, and may be capable of supporting a real-time operating system and application data.), information identifying one or more medical personnel associated with the medical code event ([0008] In some embodiments, the method further includes scanning a caregiver identifier with the hand-held device. [0079] Referring to the example previously discussed, Nurse A requests activation of the terminal 14 by scanning a code on her identification badge. Upon authorization of Nurse A to use the terminal 14, which may also include input of a password, the activation module 170 coordinates receipt of information corresponding to Patients A, B, C, and D, who are assigned to Nurse A, along with any additional tasks to be performed by Nurse A for those patients or in general. The activation module 170, or another data storage mechanism then stores the received information in memory. The activation module 170 may also be configured to store the authorized user's identification code in memory, such that data and instructions sent to the server 12 can be tagged with the user's identification for future use, for example, in record keeping. In one embodiment, the terminal 14 communicates with the server 12 using a hardwired connection during an activation procedure.); 
receiving, at said code event device, information identifying said patient ([0008] In some embodiments, the hand-held device includes a processor, a memory, and a scanner. In some embodiments, scanning a patient identifier includes scanning at least one of a one dimensional code, a two dimensional code and a radio frequency identification tag. [0124] a caregiver scans a patient using a wireless terminal, such as that described above. In one embodiment, a wireless terminal performing method 800 includes a scanner configured to scan identification codes or symbols, a processor, and a data storage device connected to the processor. A medical management system may identify the patient using a barcode or other machine-readable symbology attached to the patient. For example, the wireless terminal may be used to scan a wristband on the patient. The wristband may contain a bar code or other symbology or an RFID device corresponding to a unique patient identifier. In an alternative embodiment, the patient may be identified by the system via a biological identification device, for example, a fingerprint reader or a retinal reader.); 
storing said information identifying said one or more medical personnel and said information identifying said patient ([0054] The memory 64 is also configured to store information received from peripheral systems, which may then be accessed by the wireless terminals 14. For example, where a server 12 is assigned to each nursing station in a hospital, the memory 64 stores information corresponding both to the patients assigned to the nursing station and to the tasks to be performed by the caregivers assigned to the patients. More specifically, the medications, time of administration, and any additional information regarding the care of a patient may be stored in memory 64 for use by the caregiver assigned to patient.); 
time stamping said at least one code event related action ( [0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system.); 
processing information regarding said code event related action and stored or measured patient value to generate medical treatment information regarding a medical treatment to be administered to said patient at a future time based upon said code event related action ([0060] [0060] For example, a patient may be scheduled for administration of a particular medication at a predetermined time. The terminal 14 tracks an elapsed time after a predetermined medication administration time and may generate an alert or notification message if no indication of medication administration has been received within a predetermined alert time. [0085] In addition, the notification may include instructions to perform an additional task or enter additional information, such as patient heart rate or a pain score provided by the patient. Subsequently, the terminal 14 notifies the user, upon lapse of the predetermined time, with instructions to visit the patient and perform a predetermined task or obtain and input predetermined information or data, such as a pain level either pre- or post-administration of an analgesic medication. [0132] At state 818 the caregiver retrieves the medication to be administered and scans it using the wireless terminal. One purpose of scanning the medication is to confirm that the medication being administered is the correct medicine for the patient.); 
causing said code event device to generate an output of said generated medical treatment information ([0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system.); and 
creating a code event record linking said information identifying said one or more medical personnel, said information identifying said patient, said at least one code event related action, and said generated medical treatment information ([0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system. By confirming the documentation of the patient's treatment, the patient's right to have their treatment properly documented is better protected. The confirmation may be in the form of a prompt or message that displays to the user that the administration details have been recorded).
However, Ghanbari does not expressly disclose an audio input device; and receiving, via said audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel; and a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof.
Johnson, from a similar field of endeavor, teaches an audio input device; and receiving, via said audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel (fig. 7; [0166] Surgical kiosk 712 may provides hands-free functionality within the surgical suite 700. Surgical kiosk 712 may respond to voice commands, verbal communication, body gestures and/or equipment use. Surgical kiosk 712 may also be configured to recognize various sounds generated within the surgical suite 700. [0167] Clinicians may activate a voice recognition module of the surgical kiosk 712 and may issue specific verbal commands thereto. In embodiments, a clinician may open a new record by verbalizing the phrase "generate record" and the new record may be populated by scanning a barcode of a particular supply and/or providing a narrative of a particular task. In further embodiments, clinician may generate an antibiotic prophylaxis record R1 by verbalizing, "generate record" and then scanning a barcode on the specific antibiotic medication administered to the patient P.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to receive, via a audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel as suggested by Johnson in the device taught by Ghanbari in order to provide information regarding medication (as suggested in [0167] of Ghanbari).
However, Ghanbari in view of Johnson does not expressly disclose a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof.
Abou-Hawili, from a similar field of endeavor, teaches a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof (figs. 3-5; [0050] With reference to FIG. 3, an embodiment of the care clock 26 which includes an arranged analog clock face 50 display is schematically illustrated. The analog clock face 50 includes hour indicators 52 in a circular arrangement, e.g. numeric representations of the hours in a circle. The hour indicators 52 include an AM/PM designation 54 in a 24 hour window relative to the current time, e.g. “A” for ante meridiem or morning, and “P” for post meridiem or afternoon. The analog clock face is configured to display a 12 hour window. The time window is indicated relative to hour and minute indicators 56, e.g. large and small hands. The time is displayed as a 24-hour date time 58. The time window is relative to the 24-hour date time. The time window can include a historical time period with a historical indicator 60 in the clock face, such as colored or shaded area. As the historical period is increased, e.g. by dragging the trailing end (earliest time) counterclockwise, the future period is reduced such the time window remains displaying 12 hours. For example, with a time period of 10:35 and a historic time period of 1 hour and 35 minutes, the future time period is reduced from 12 hours to 10 hours and 25 minutes. The 24-hour date time indicator can be advanced, such as by the hour, day, shift, or a specified interval or a date and a time. The time window displayed starting with the hour and minute indicators 56 is relative to the 24-hour date time 58. [0051] The analog clock face 50 includes a multi-dimensional arrangement of task indicators or icons 62. Each dimension is represented with a concentric circle or band 64. The concentric circles are located either inside and/or outside the hour indicators 52. The concentric circles located inside the hour indicators include tasks of a task type, such as medications, tests, procedures, protocols, and the like. The concentric circles located outside the hour indicators can include high priority notification, outstanding task notification, protocols, and the like. For visual clarity, the concentric circles 64 can be outlined, color coded, spaced, and/or shaded. [0052] Tasks are represented in concentric circle of the corresponding task type with icons 62. Selected icons can represent task status. For example, one icon 66 is used for completed tasks, such as shaded or outlined only, and another icon 68 is used for uncompleted tasks, such as filled or colored. In one embodiment, completed tasks appear only on the clock during the historic time frame. Selected icons 70 can represent quantity of tasks in a given time period, such as doubled icons for multiple tasks. Other selected icons 72 can represent related follow-up tasks, such as a circle. Selected icons can represent a high priority notification 74, such as an asterisk. Selected icons 76 can represent outstanding or overdue tasks, such as an exclamation point. Selected icons 78 can represent fixed tasks in time, such as triangles. An example of fixed tasks is a protocol to rule out heart attack, or stroke. The fixed tasks can include a combination of medications, tests, and/or procedures to be performed according to a predetermined schedule.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof as taught by Abou-Hawili in the system taught by Ghanbari in view of Johnson in order organize medical task (as suggested in [0010] and [0047] of Abou-Hawili).

Regarding claim 19, Ghanbari in view of Johnson and Abou-Hawili discloses the method in accordance with claim 15, wherein said step of generating an output comprises causing said audio output device of said code event device to output at least one audible command (Ghanbari [0032] Embodiments of wireless terminal may also be adapted with audio indicators such as a beep to indicate a warning condition or a message awaiting acknowledgement. [0073] The terminal 14 may also include one or more audio indicators, such as a piezo speaker and driver, coupled either directly to the processor or through a bus. The audio indicator may provide acknowledgement to a user of, for example, a successful code decoding of a barcode or DOT image, and may also notify a user of a waiting message, alarm, or warning. The audio indicator may also produce different audio signals to indicate different conditions to the user, such as a first audio signal to indicate a successful code reading and decoding, and a second, different audio signal to indicate an unsuccessful code reading and/or decoding. An enhanced speaker may also provide feedback in the form of speech or other audio signals. [0082] terminal 14 includes an auditory indicator, the indicator module 176 may be further configured to facilitate activation of the auditory indicator, such as a beep or buzz, as a warning).

Regarding claim 20, Ghanbari in view of  Johnson and Abou-Hawili discloses the method in accordance with claim 15, further comprising the step of receiving, at said code event device, said at least one measured patient value from one or more patient medical monitoring devices, and storing said at least one measured patient vale and utilizing said medical data to generate one or more outputs which are output by said code event device (Ghanbari [0059] In one embodiment, the patient record system 30 maintains an electronic record for each patient with respect to medication administration, including, but not limited to, type of medication, quantity of medication administered, how administered, time of administration, observations and other data that may be of value to caregivers and/or the insurers of patients. This electronic record may be referred to as an Electronic Health Record (EHR) or Electronic Medical Record (EMR) as mentioned above. This information may then be stored at the server 12 or terminal 14, such that the server 12 may generate an alert or notification message if a terminal fails to timely send data indicating administration of a scheduled medication. Alternately, the terminal may generate an alert or notification message if expected medication administration is not received by the stored time of administration, or within a predefined time period prior to the specified time of administration. The server 12 may also send EHR data to the terminal 14 if a request is made by a user. In some embodiments, the EHR data may be stored only on the server 12 and only sent to the terminal 14 on an as-needed basis to comply with certain health information regulations, such as the Health Insurance Portability and Accountability Act (HIPAA) and others. In some embodiments, the EHR data may be erased off of the terminal after a predefined period of time has passed. [0085] In addition, the notification may include instructions to perform an additional task or enter additional information, such as patient heart rate or a pain score provided by the patient. Subsequently, the terminal 14 notifies the user, upon lapse of the predetermined time, with instructions to visit the patient and perform a predetermined task or obtain and input predetermined information or data, such as a pain level either pre- or post-administration of an analgesic medication.).

Regarding claim 22, Ghanbari in view of Johnson and Abou-Hawili discloses the method in accordance with claim 21, wherein said displaying comprises illuminating a color-coded indicator which identifies a particular medication at a particular time corresponding to at least one of said time indicia (Ghanbari [0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system. The indication may be, for example, by adding an icon next to the medication order such as the checkmark shown at 722 in FIG. 7C. Other methods may be used as well, such as changing the type or color of text, using additional icons, etc. After the user interface indicates a successful medication administration, the method moves to state 824.).

Regarding claim 23, Ghanbari discloses a medical code event tracking and generating device (fig. 1 terminal 14) comprising: 
a housing ([0063] A terminal 14 may be designed to fit comfortably in one hand of a user. [0063]-[0075] discloses the components of the terminal 14. Therefore, it is inherent that the terminal 14 comprises a housing.); 
a clock associated with said housing ([0069] The terminal 14 may also include a real time clock);
a processor ([0063] he terminal includes a touchscreen display), a processor ([0066] The terminal 14 may also include a microcontroller such as a processor. [0076] FIG. 3 is a block diagram illustrating one embodiment of a plurality of modules for implementation at the microcontroller 82. As will be appreciated by one skilled in the art, the following described modules may be implemented in conjunction with processors and storage devices in addition to or in place of the microcontroller 82. In some embodiments, microcontroller 82 may be a component of the terminal 14 illustrated in FIG. 1.); 
an audio output device ([0073] The terminal 14 may also include one or more audio indicators, such as a piezo speaker and driver); 
a memory ([0067] The terminal 14 may also include a memory); 
a communication interface ([0068] The terminal 14 may also include a plurality of interfaces for communication with a plurality of peripheral devices.); and 
machine-readable code stored in said memory and executable by said processor ([0067] The terminal 14 may also include a memory. The memory may be random access memory (RAM) or flash memory or other types of memory as are known in the art. The memory may be configured to store program and application data, and may be capable of supporting a real-time operating system and application data.) and executable by said processor to cause said processor to: 
receive information identifying one or more medical personnel associated with the medical code event ([0008] In some embodiments, the method further includes scanning a caregiver identifier with the hand-held device. [0079] Referring to the example previously discussed, Nurse A requests activation of the terminal 14 by scanning a code on her identification badge. Upon authorization of Nurse A to use the terminal 14, which may also include input of a password, the activation module 170 coordinates receipt of information corresponding to Patients A, B, C, and D, who are assigned to Nurse A, along with any additional tasks to be performed by Nurse A for those patients or in general. The activation module 170, or another data storage mechanism then stores the received information in memory. The activation module 170 may also be configured to store the authorized user's identification code in memory, such that data and instructions sent to the server 12 can be tagged with the user's identification for future use, for example, in record keeping. In one embodiment, the terminal 14 communicates with the server 12 using a hardwired connection during an activation procedure.); 
receive information identifying a patient associated with said code event ([0008] In some embodiments, the hand-held device includes a processor, a memory, and a scanner. In some embodiments, scanning a patient identifier includes scanning at least one of a one dimensional code, a two dimensional code and a radio frequency identification tag. [0124] a caregiver scans a patient using a wireless terminal, such as that described above. In one embodiment, a wireless terminal performing method 800 includes a scanner configured to scan identification codes or symbols, a processor, and a data storage device connected to the processor. A medical management system may identify the patient using a barcode or other machine-readable symbology attached to the patient. For example, the wireless terminal may be used to scan a wristband on the patient. The wristband may contain a bar code or other symbology or an RFID device corresponding to a unique patient identifier. In an alternative embodiment, the patient may be identified by the system via a biological identification device, for example, a fingerprint reader or a retinal reader.); 
store said information identifying said one or more medical personnel and said information identifying said patient ([0054] The memory 64 is also configured to store information received from peripheral systems, which may then be accessed by the wireless terminals 14. For example, where a server 12 is assigned to each nursing station in a hospital, the memory 64 stores information corresponding both to the patients assigned to the nursing station and to the tasks to be performed by the caregivers assigned to the patients. More specifically, the medications, time of administration, and any additional information regarding the care of a patient may be stored in memory 64 for use by the caregiver assigned to patient.); 
time stamp said at least one code event related action ( [0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system.); 
process information regarding said code event related action and stored or measured patient value to generate medical treatment information regarding a medical treatment to be administered to said patient at a future time based upon said code event related action ([0060] [0060] For example, a patient may be scheduled for administration of a particular medication at a predetermined time. The terminal 14 tracks an elapsed time after a predetermined medication administration time and may generate an alert or notification message if no indication of medication administration has been received within a predetermined alert time. [0085] In addition, the notification may include instructions to perform an additional task or enter additional information, such as patient heart rate or a pain score provided by the patient. Subsequently, the terminal 14 notifies the user, upon lapse of the predetermined time, with instructions to visit the patient and perform a predetermined task or obtain and input predetermined information or data, such as a pain level either pre- or post-administration of an analgesic medication. [0132] At state 818 the caregiver retrieves the medication to be administered and scans it using the wireless terminal. One purpose of scanning the medication is to confirm that the medication being administered is the correct medicine for the patient.); 
generate an output of said generated medical treatment information via at least one of said audio output device and said one or more electronic display elements ([0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system.); and 
creating a code event record linking said information identifying said one or more medical personnel, said information identifying said patient, said at least one code event related action, and said generated medical treatment information ([0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system. By confirming the documentation of the patient's treatment, the patient's right to have their treatment properly documented is better protected. The confirmation may be in the form of a prompt or message that displays to the user that the administration details have been recorded).
However, Ghanbari does not expressly disclose an audio input device; receiving, via said audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel; and said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia; and a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof
Johnson, from a similar field of endeavor, teaches an audio input device; and receiving, via said audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel (fig. 7; [0166] Surgical kiosk 712 may provides hands-free functionality within the surgical suite 700. Surgical kiosk 712 may respond to voice commands, verbal communication, body gestures and/or equipment use. Surgical kiosk 712 may also be configured to recognize various sounds generated within the surgical suite 700. [0167] Clinicians may activate a voice recognition module of the surgical kiosk 712 and may issue specific verbal commands thereto. In embodiments, a clinician may open a new record by verbalizing the phrase "generate record" and the new record may be populated by scanning a barcode of a particular supply and/or providing a narrative of a particular task. In further embodiments, clinician may generate an antibiotic prophylaxis record R1 by verbalizing, "generate record" and then scanning a barcode on the specific antibiotic medication administered to the patient P.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to receive, via a audio input device, at least one voice input regarding a least one code event related action from at least one of said medical personnel as suggested by Johnson in the device taught by Ghanbari in order to provide information regarding medication (as suggested in [0167] of Ghanbari).
However, Ghanbari in view of Johnson does not expressly disclose a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof.
Abou-Hawili, from a similar field of endeavor, teaches a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof (figs. 3-5; [0050] With reference to FIG. 3, an embodiment of the care clock 26 which includes an arranged analog clock face 50 display is schematically illustrated. The analog clock face 50 includes hour indicators 52 in a circular arrangement, e.g. numeric representations of the hours in a circle. The hour indicators 52 include an AM/PM designation 54 in a 24 hour window relative to the current time, e.g. “A” for ante meridiem or morning, and “P” for post meridiem or afternoon. The analog clock face is configured to display a 12 hour window. The time window is indicated relative to hour and minute indicators 56, e.g. large and small hands. The time is displayed as a 24-hour date time 58. The time window is relative to the 24-hour date time. The time window can include a historical time period with a historical indicator 60 in the clock face, such as colored or shaded area. As the historical period is increased, e.g. by dragging the trailing end (earliest time) counterclockwise, the future period is reduced such the time window remains displaying 12 hours. For example, with a time period of 10:35 and a historic time period of 1 hour and 35 minutes, the future time period is reduced from 12 hours to 10 hours and 25 minutes. The 24-hour date time indicator can be advanced, such as by the hour, day, shift, or a specified interval or a date and a time. The time window displayed starting with the hour and minute indicators 56 is relative to the 24-hour date time 58. [0051] The analog clock face 50 includes a multi-dimensional arrangement of task indicators or icons 62. Each dimension is represented with a concentric circle or band 64. The concentric circles are located either inside and/or outside the hour indicators 52. The concentric circles located inside the hour indicators include tasks of a task type, such as medications, tests, procedures, protocols, and the like. The concentric circles located outside the hour indicators can include high priority notification, outstanding task notification, protocols, and the like. For visual clarity, the concentric circles 64 can be outlined, color coded, spaced, and/or shaded. [0052] Tasks are represented in concentric circle of the corresponding task type with icons 62. Selected icons can represent task status. For example, one icon 66 is used for completed tasks, such as shaded or outlined only, and another icon 68 is used for uncompleted tasks, such as filled or colored. In one embodiment, completed tasks appear only on the clock during the historic time frame. Selected icons 70 can represent quantity of tasks in a given time period, such as doubled icons for multiple tasks. Other selected icons 72 can represent related follow-up tasks, such as a circle. Selected icons can represent a high priority notification 74, such as an asterisk. Selected icons 76 can represent outstanding or overdue tasks, such as an exclamation point. Selected icons 78 can represent fixed tasks in time, such as triangles. An example of fixed tasks is a protocol to rule out heart attack, or stroke. The fixed tasks can include a combination of medications, tests, and/or procedures to be performed according to a predetermined schedule.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof as taught by Abou-Hawili in the system taught by Ghanbari in view of Johnson in order organize medical task (as suggested in [0010] and [0047] of Abou-Hawili).

Regarding claim 27, Ghanbari in view of Johnson and Abou-Hawili discloses the medical code event tracking and generating device in accordance with claim 26, wherein a plurality of color-coded indicators which identify different medications are associated with at least one of said time indicia (Ghanbari [0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system. The indication may be, for example, by adding an icon next to the medication order such as the checkmark shown at 722 in FIG. 7C. Other methods may be used as well, such as changing the type or color of text, using additional icons, etc. After the user interface indicates a successful medication administration, the method moves to state 824.).

Regarding claim 28, Ghanbari in view of Johnson and Abou-Hawili discloses the medical code event tracking and generating device in accordance with claim 23, wherein said machine-readable code stored in said memory and executable by said processor to cause said processor to transmit said information identifying said one or more medical personnel, said information identifying said patient, and information regarding said code event to an external server, and wherein said processing comprises receiving said medical information from said external server (Ghanbari fig. 1; [0033] The wireless terminal may establish communication with a medical management system server that maintains one or more databases. [0048] the server 12 may include additional databases such as databases of patient data, caregiver data, hospital data, medicine data, treatment data, and other types of data as are required.).

Regarding claim 29, Ghanbari discloses a method for tracking and generating information regarding a medical code event associated with a patient at a medical facility, comprising: 
receiving from a user device operated by a medical provider (fig. 1; terminal 14), said user device running a code event application ([[0067] The terminal 14 may also include a memory. The memory may be random access memory (RAM) or flash memory or other types of memory as are known in the art. The memory may be configured to store program and application data, and may be capable of supporting a real-time operating system and application data.), at a communication interface of a code event device comprising a housing ([0063] A terminal 14 may be designed to fit comfortably in one hand of a user. [0063]-[0075] discloses the components of the termial 14. Therefore, it is inherent that the terminal 14 comprises a housing.), one or more electronic display elements ([0063] he terminal includes a touchscreen display), a processor ([0066] The terminal 14 may also include a microcontroller such as a processor. [0076] FIG. 3 is a block diagram illustrating one embodiment of a plurality of modules for implementation at the microcontroller 82. As will be appreciated by one skilled in the art, the following described modules may be implemented in conjunction with processors and storage devices in addition to or in place of the microcontroller 82. In some embodiments, microcontroller 82 may be a component of the terminal 14 illustrated in FIG. 1.), an audio output device ([0073] The terminal 14 may also include one or more audio indicators, such as a piezo speaker and driver), a memory ([0067] The terminal 14 may also include a memory), a communication interface ([0068] The terminal 14 may also include a plurality of interfaces for communication with a plurality of peripheral devices.), and machine-readable code stored in said memory and executable by said processor ([0067] The terminal 14 may also include a memory. The memory may be random access memory (RAM) or flash memory or other types of memory as are known in the art. The memory may be configured to store program and application data, and may be capable of supporting a real-time operating system and application data.), information identifying one or more medical personnel associated with the medical code event ([0008] In some embodiments, the method further includes scanning a caregiver identifier with the hand-held device. [0079] Referring to the example previously discussed, Nurse A requests activation of the terminal 14 by scanning a code on her identification badge. Upon authorization of Nurse A to use the terminal 14, which may also include input of a password, the activation module 170 coordinates receipt of information corresponding to Patients A, B, C, and D, who are assigned to Nurse A, along with any additional tasks to be performed by Nurse A for those patients or in general. The activation module 170, or another data storage mechanism then stores the received information in memory. The activation module 170 may also be configured to store the authorized user's identification code in memory, such that data and instructions sent to the server 12 can be tagged with the user's identification for future use, for example, in record keeping. In one embodiment, the terminal 14 communicates with the server 12 using a hardwired connection during an activation procedure.); 
receiving, from said user device, at said code event device, information identifying said patient ([0008] In some embodiments, the hand-held device includes a processor, a memory, and a scanner. In some embodiments, scanning a patient identifier includes scanning at least one of a one dimensional code, a two dimensional code and a radio frequency identification tag. [0124] a caregiver scans a patient using a wireless terminal, such as that described above. In one embodiment, a wireless terminal performing method 800 includes a scanner configured to scan identification codes or symbols, a processor, and a data storage device connected to the processor. A medical management system may identify the patient using a barcode or other machine-readable symbology attached to the patient. For example, the wireless terminal may be used to scan a wristband on the patient. The wristband may contain a bar code or other symbology or an RFID device corresponding to a unique patient identifier. In an alternative embodiment, the patient may be identified by the system via a biological identification device, for example, a fingerprint reader or a retinal reader.); 
receiving, from said user device, at said code event device, information regarding a least one code event related action from said medical provider ([0129] At state 812 a medication mode is selected. In one embodiment, the medication mode may be selected by the caregiver selecting a tab, such as a "Meds" tab on the graphical user interface of the wireless terminal. The medication mode may be selected in response to a need to administer a medication to the patient. After the medication mode is selected at state 812 the method moves to state 814. [0130] At state 814 one or more medication treatments are displayed on the wireless terminal's display as described, for example, with reference to FIG. 7C.); 
storing said information identifying said one or more medical personnel and said information identifying said patient ([0054] The memory 64 is also configured to store information received from peripheral systems, which may then be accessed by the wireless terminals 14. For example, where a server 12 is assigned to each nursing station in a hospital, the memory 64 stores information corresponding both to the patients assigned to the nursing station and to the tasks to be performed by the caregivers assigned to the patients. More specifically, the medications, time of administration, and any additional information regarding the care of a patient may be stored in memory 64 for use by the caregiver assigned to patient.); 
time stamping said at least one code event related action ([0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system.); 
processing information regarding said code event related action and stored or measured patient value to generate medical treatment information regarding a medical treatment to be administered to said patient at a future time based upon said code event related action ([0060] [0060] For example, a patient may be scheduled for administration of a particular medication at a predetermined time. The terminal 14 tracks an elapsed time after a predetermined medication administration time and may generate an alert or notification message if no indication of medication administration has been received within a predetermined alert time. [0085] In addition, the notification may include instructions to perform an additional task or enter additional information, such as patient heart rate or a pain score provided by the patient. Subsequently, the terminal 14 notifies the user, upon lapse of the predetermined time, with instructions to visit the patient and perform a predetermined task or obtain and input predetermined information or data, such as a pain level either pre- or post-administration of an analgesic medication. [0132] At state 818 the caregiver retrieves the medication to be administered and scans it using the wireless terminal. One purpose of scanning the medication is to confirm that the medication being administered is the correct medicine for the patient.); 
causing said code event device to generate an output of said generated medical treatment information comprising displaying said medical treatment information and causing said user device to display, via a video display associated therewith a duplicate of said generated medical treatment information ([0134] At state 822 the user interface indicates a successful medication administration to the user so that the user knows that the details of the administration have been successfully recorded by the medical management system.); and 
creating a code event record linking said information identifying said one or more medical personnel, said information identifying said patient, said at least one code event related action, and said generated medical treatment information ([0137] At state 828 the user interface confirms documentation of the caregiver's administration, including, for example, the caregiver's identification, the time of the administration, the type of administration, and other data as is required by the medical management system. By confirming the documentation of the patient's treatment, the patient's right to have their treatment properly documented is better protected. The confirmation may be in the form of a prompt or message that displays to the user that the administration details have been recorded).
However, Ghanbari does not expressly disclose an audio input device; and a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof.
Johnson, from a similar field of endeavor, teaches an audio input device (fig. 7; [0166] Surgical kiosk 712 may provides hands-free functionality within the surgical suite 700. Surgical kiosk 712 may respond to voice commands, verbal communication, body gestures and/or equipment use. Surgical kiosk 712 may also be configured to recognize various sounds generated within the surgical suite 700. [0167] Clinicians may activate a voice recognition module of the surgical kiosk 712 and may issue specific verbal commands thereto. In embodiments, a clinician may open a new record by verbalizing the phrase "generate record" and the new record may be populated by scanning a barcode of a particular supply and/or providing a narrative of a particular task. In further embodiments, clinician may generate an antibiotic prophylaxis record R1 by verbalizing, "generate record" and then scanning a barcode on the specific antibiotic medication administered to the patient P.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a audio input device as suggested by Johnson in the device taught by Ghanbari in order to provide information regarding medication (as suggested in [0167] of Ghanbari).
However, Ghanbari in view of Johnson does not expressly disclose a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof.
Abou-Hawili, from a similar field of endeavor, teaches a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof (figs. 3-5; [0050] With reference to FIG. 3, an embodiment of the care clock 26 which includes an arranged analog clock face 50 display is schematically illustrated. The analog clock face 50 includes hour indicators 52 in a circular arrangement, e.g. numeric representations of the hours in a circle. The hour indicators 52 include an AM/PM designation 54 in a 24 hour window relative to the current time, e.g. “A” for ante meridiem or morning, and “P” for post meridiem or afternoon. The analog clock face is configured to display a 12 hour window. The time window is indicated relative to hour and minute indicators 56, e.g. large and small hands. The time is displayed as a 24-hour date time 58. The time window is relative to the 24-hour date time. The time window can include a historical time period with a historical indicator 60 in the clock face, such as colored or shaded area. As the historical period is increased, e.g. by dragging the trailing end (earliest time) counterclockwise, the future period is reduced such the time window remains displaying 12 hours. For example, with a time period of 10:35 and a historic time period of 1 hour and 35 minutes, the future time period is reduced from 12 hours to 10 hours and 25 minutes. The 24-hour date time indicator can be advanced, such as by the hour, day, shift, or a specified interval or a date and a time. The time window displayed starting with the hour and minute indicators 56 is relative to the 24-hour date time 58. [0051] The analog clock face 50 includes a multi-dimensional arrangement of task indicators or icons 62. Each dimension is represented with a concentric circle or band 64. The concentric circles are located either inside and/or outside the hour indicators 52. The concentric circles located inside the hour indicators include tasks of a task type, such as medications, tests, procedures, protocols, and the like. The concentric circles located outside the hour indicators can include high priority notification, outstanding task notification, protocols, and the like. For visual clarity, the concentric circles 64 can be outlined, color coded, spaced, and/or shaded. [0052] Tasks are represented in concentric circle of the corresponding task type with icons 62. Selected icons can represent task status. For example, one icon 66 is used for completed tasks, such as shaded or outlined only, and another icon 68 is used for uncompleted tasks, such as filled or colored. In one embodiment, completed tasks appear only on the clock during the historic time frame. Selected icons 70 can represent quantity of tasks in a given time period, such as doubled icons for multiple tasks. Other selected icons 72 can represent related follow-up tasks, such as a circle. Selected icons can represent a high priority notification 74, such as an asterisk. Selected icons 76 can represent outstanding or overdue tasks, such as an exclamation point. Selected icons 78 can represent fixed tasks in time, such as triangles. An example of fixed tasks is a protocol to rule out heart attack, or stroke. The fixed tasks can include a combination of medications, tests, and/or procedures to be performed according to a predetermined schedule.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a clock associated with said housing, said clock comprising a face displaying time indicia and one or more time indicators movable relative to said time indicia, one or more electronic display elements comprising at least one patient value indicator configured to display at least one measured patient value, one or more medical treatment indicators, and a plurality of medication indicators configured to display information regarding one or more administered medications and generated medications, wherein said time indicia comprise minute indicating indicia and said medication indicators are associated with said minute indicating indicia to display a graphical indication of a timing thereof as taught by Abou-Hawili in the system taught by Ghanbari in view of Johnson in order organize medical task (as suggested in [0010] and [0047] of Abou-Hawili).


Regarding claim 31, Ghanbari in view of Johnson and Abou-Hawili discloses the method in accordance with claim 29, wherein said information identifying said one or more medical personnel and said information identifying said patent are stored at a data storage device associated with said external server (Ghanbari fig. 1 server 12; [0033] The wireless terminal may establish communication with a medical management system server that maintains one or more databases.).

Regarding claim 32, Ghanbari in view of Johnson and Abou-Hawili discloses the method in accordance with claim 29, wherein said information identifying said one or more medical personnel and/or said information regarding said at least one code event related action are transmitted from said user device to said external server and forwarded by said external server to said code event device (Ghanbari fig. 1 server 12; [0033] The wireless terminal may establish communication with a medical management system server that maintains one or more databases. [0048] the server 12 may include additional databases such as databases of patient data, caregiver data, hospital data, medicine data, treatment data, and other types of data as are required.).

Regarding claim 33, Ghanbari in view of Johnson and Abou-Hawili discloses the method in accordance with claim 29, wherein said step of receiving, at said code event device, information regarding a least one code event related action from at least one of said medical provider comprises receiving a voice command via said audio input device of said code event device (Johnson fig. 7; [0166] Surgical kiosk 712 may provides hands-free functionality within the surgical suite 700. Surgical kiosk 712 may respond to voice commands, verbal communication, body gestures and/or equipment use. Surgical kiosk 712 may also be configured to recognize various sounds generated within the surgical suite 700. [0167] Clinicians may activate a voice recognition module of the surgical kiosk 712 and may issue specific verbal commands thereto. In embodiments, a clinician may open a new record by verbalizing the phrase "generate record" and the new record may be populated by scanning a barcode of a particular supply and/or providing a narrative of a particular task. In further embodiments, clinician may generate an antibiotic prophylaxis record R1 by verbalizing, "generate record" and then scanning a barcode on the specific antibiotic medication administered to the patient P.).

Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684